THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                                  (512) 463-1312

                                          August 31, 2012

Ms. Sandra Cockran Liser                            Mr. Frank Gilstrap
Naman Howell Smith & Lee PLLC                       Hill Gilstrap, P.C.
306 West Seventh Street, Suite 405                  1400 W. Abram Street
Fort Worth, TX 76102                                Arlington, TX 76013

Mr. Scott A. Brister                                Mr. Thomas S. Leatherbury
Andrews Kurth LLP                                   Vinson & Elkins LLP
111 Congress Avenue, Suite 1700                     2001 Ross Avenue, Suite 3700
Austin, TX 78701                                    Dallas, TX 75201-2975

RE:    Case Number: 11-0265
       Court of Appeals Number:
       Trial Court Number: 141-252083-11

Style: THE EPISCOPAL DIOCESE OF FORT WORTH, ET AL.
       v.
       THE EPISCOPAL CHURCH, ET AL.

Dear Counsel:


       Today the Supreme Court of Texas set both direct appeals for oral submission on Tuesday,
October 16, 2012. The Motion to Expedite Oral Argument is granted. Counsel should be present in the
courtroom by 8:30 a.m. for check-in with the Marshals. Oral arguments begin at 9:00 a.m. If desired,
counsel may call the Clerk's Office for the order of setting on Friday, October 12, 2012. Each side has
been allotted twenty (20) minutes for oral argument. TEX. R. APP. P. No. 59.


       PLEASE NOTE it is the responsibility of the attorneys to determine who will present argument
and how the allotted time will be shared. Please remember that each side, not each party, has been
allotted twenty minutes for argument. Except with prior permission from the Court, only two attorneys
may present argument for each side. TEX. R. APP. P. 59.5. All attorneys must file the Oral Argument
Submission Form through the Texas.gov electronic filing system.
                           THE SUPREME COURT OF TEXAS
                           Post Office Box 12248
                           Austin, Texas 78711
                                                                                    (512) 463-1312

        The         Oral        Argument          Submission            Form   is       located      at
http://www.supreme.courts.state.tx.us/oralarguments/oa.asp.      Please indicate on the Oral Argument
Submission Form only the attorney/s who will present oral argument, and e-file the form no later than
Wednesday, October 3, 2012. Parties are assessed a $75.00 fee for the submission and oral argument of
each direct appeal that will be collected when the forms are e-filed.
                                                          Sincerely,



                                                          Blake A. Hawthorne, Clerk

                                                          by Claudia Jenks, Chief Deputy Clerk